Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         22-DEC-2021
                                                         01:10 PM
                                                         Dkt. 4 OGP


                             SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE LAURA H. THIELEN, Petitioner.


                           ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign and

 surrender license to practice law in the State of Hawai#i, filed

 by attorney Laura H. Thielen, pursuant to Rule 1.10 of the Rules

 of the Supreme Court of the State of Hawai#i (RSCH), and the

 affidavits submitted in support thereof, we conclude that

 Petitioner Thielen has fully complied with the requirements of

 RSCH Rule 1.10.    Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Thielen, attorney number 5610, from the roll

of attorneys of the State of Hawai#i, effective with the filing

of this order.

          DATED:   Honolulu, Hawai#i, December 22, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2